DETAILED ACTION
This action is in response to the amendment filed 10/21/2021.
Claims 1-18, 20, and 22-25 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 12-14 of amendment, filed 10/21/2021, with respect to the rejection(s) of claim(s) 1 under under 35 U.S.C. 103 as being unpatentable over Laller in view of Steeves in view of Chen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made introducing Rylskiy.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 11, 18, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laller (US 2018/0219824), in view of Steeves et al. (US 2015/0004945), hereinafter Steeves, in view of Chen et al. (US 2009/0089716), hereinafter Chen, in view of Rylskiy (US 2017/0374397).

As per claim 1, Laller teaches the following:
a method for presenting notifications and implemented by a computer system, the method comprising:
presenting, in an application window on a display communicatively coupled with a device, content based on an execution of an application.  As Laller shows in Fig. 3, step 301, an application is currently being executed (presented in an application window) and an application type is determined; 
receiving notification data, the notification data associated with a notification data attribute.  As Laller shows in Fig. 4, at step 402 a notification is received, where the notification is of a type 403 and a priority level 406 (attributes); 

determining an operational mode of the device from operational modes based on level of user interaction and the level of user attention, (see Fig. 4, step 405, where the currently executing application has a priority level which is interpreted as an “operational mode”), wherein each of the operational modes is 
 (ii) associated with a different set of notification settings that apply to notification data attributes.  As Laller further shows in Fig. 4, steps 403-407, a “type” of currently executing application determines the application priority, which in turn, determines which notifications require modification; 
determining, based on the set of notification settings associated with the operational mode, that a notification is to be presented on the display, the notification settings associating each one of the notification data attributes with a presentation permission or a presentation restriction based on the operational mode, the notification corresponding to the notification data, the notification settings indicating that a presentation of the notification is permitted based on the attribute of the notification data.  As Laller further shows in Fig. 4, if a notification is of a lower priority, at step 411, a text based notification is modified to be a speech based modification.  This is further exemplified in Fig. 5C, where an audible version of a visual notification of Fig. 5B is instead presented; and 
presenting the notification on the display while a presentation of the content in the application window continues.  As Laller shows in the examples of Fig. 5, upon a 
However, Laller does not explicitly teach of a presentation permission or presentation restriction or the operational modes are applicable to a different type of application that is executable while the device is in the operational mode or and wherein a plurality of the operational modes is applicable to the application.  In a similar field of endeavor, Steeves teaches of a method of presenting notifications based on a current context of a mobile device (see abstract).  Steeves teaches in paragraph [00063[, notification display settings may specify whether a notification representation should be presented to the user or suppressed.  Steeves teaches in paragraph [0059], that rules may specify notification display settings that specify which message notifications should be displayed based on a particular operating context and the operating context may specify what applications are running, i.e. same notification rules apply to different types of applications.  Steeves further teaches in paragraph [0060] that the notifications are displayed on the mobile device.  Further see paragraph [0046] where notification properties may be based on message type, message priority level, and user settings.  Regarding “a plurality of operational modes…”, as Steeves teaches in paragraph [0059], examples of context include “what applications are running” and “a time of day”.  Therefore, different “operational modes” may apply to a same application based upon a “time of day”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the notification method of Laller with the notification presentation or restriction and same settings for multiple applications 
While Steeves teaches in paragraph [0051] that the current context may include what applications are running, what applications are currently displayed, etc., neither Steeves nor Laller explicitly teach of a level of user interaction with content.  In a similar field of endeavor, Chen teaches presenting notifications to a user (see abstract).  Chen further teaches the following:
ascertaining a level of user interaction with the content.  As Chen teaches in paragraph [0014], several examples of “activities that are useful to know” are given, including a user’s level of interaction with a software application, user’s level of activity in browsing the desktop, etc.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the current context of Laller in view of Steeves with the activities monitoring of Chen.  One of ordinary skill would have been motivated to have made such further modification because as Chen teaches in paragraph [0015], “information about the user’s activity is important for analyzing how best to minimize disturbance to the user and also determine what, how and when to present incoming correspondence to the user”.
Furthermore, while Laller teaches of determining a type of application currently being executed in in Fig. 3, step 201, Laller does not explicitly teach of user attention 
ascertaining a level of user attention on the content based on a type of the content being presented, wherein a plurality of types of the content is applicable to the application.  As Rylskiy teaches in paragraph [0004], media content is tracked that is being output at a particular presentation device, where the media player is interpreted as being applicant’s “the application”.  As Rylskiy further shows in Fig. 1, metadata associated with the media and is tracked to detect significant content, where non-significant and significant content are interpreted as being “a plurality of types of content”.  This determination is then utilized in decision block 106 on where to allow notification output or block said notification.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the current context of Laller in view of Steeves with the content type tracking of Rylskiy.  One of ordinary skill would have been motivated to have made such further modification because as Rylskiy teaches in paragraph [0019], such tracking would benefit a user of Laller in not interrupting or otherwise disrupt a viewing experience of the user.

Regarding claim 3, modified Laller teaches the method of claim 1 as described above.  Laller further teaches the following:
wherein the notification data attribute comprises a notification type, (see Fig. 4, 403, “detect a type of notification”), and wherein determining that the notification is to be presented comprises:  
determining that the set of notification settings permits, based on at least one of the application or the notification type, a presentation of the notification.  As Laller shows in the flow chart of Fig. 4, types of notification and application are considered when determining to display a notification.  Further see paragraph [0210] where original notifications are modified if the notification has lower priority than a currently executing application. 

Regarding claim 7, modified Laller teaches the method of claim 1 as described above.  Laller further teaches the following:
the notification is presented in a pop-up window over the application window while the presentation of the content continues, and wherein the notification is presented in a first state that indicates at least one of a notification type or a title of the notification.  See Fig. 5B.

As per claim 11, Laller teaches the following:
a computer system comprising:
one or more processors, (see Fig. 1, 120); and
one or more memories, (see Fig. 1, 130), storing computer-readable instructions.
The remaining limitations of claim 11 are substantially similar to those of claim 1 and are rejected using identical reasoning.
As per claim 18, Laller teaches the following:
one or more non-transitory computer-readable storage media storing computer-readable instructions, (see Fig. 1, 130).
	The remaining limitations of claim 18 are substantially similar to those of claim 1 and are rejected using identical reasoning.

Regarding claim 22, modified Laller teaches the method of claim 1 as described above.  Laller further teaches the following:
the plurality of types of the content comprises at least a video game type and a video type.  Laller anticipates the execution of different “types” of content in paragraph [0089], including “media content playback state” and “a game content execution station”.

Regarding claim 23, modified Laller teaches the method of claim 1 as described above.  However, Laller does not explicitly teach of determining content type from eye tracking or motion tracking.  Chen teaches the following:
the type of content is determined from an eye tracking system or a motion tracking system of the device.  As Chen teaches in paragraph [0014], eye-gaze trackers may be utilized to determine precisely the coordinate on the screen where the user is looking.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the current context of Laller in view of 


Regarding claim 24, modified Laller teaches the method of claim 1 as described above.  However, Laller does not explicitly teach of determining content type from frequency of user input.  Chen teaches the following:
the type of content is determined by an amount or frequency of user input received from an input device.  As Chen teaches in paragraph [0014], “activities that are useful to know” may include “active keyboard inputs, which indicate user activities involving word processing or emailing”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the current context of Laller in view of Steeves with the activities monitoring of Chen.  One of ordinary skill would have been motivated to have made such further modification because as Chen teaches in paragraph [0015], “information about the user’s activity is important for analyzing how best to minimize disturbance to the user and also determine what, how and when to present incoming correspondence to the user”.

Regarding claim 25, modified Laller teaches the method of claim 1 as described above.  However, Laller does not explicitly teach of notification settings being defined by machine learning.   teaches the following:

Claims 2, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laller in view of Steeves in view of Chen in view of Rylskiy as applied to claims 1 and 7, and further in view of Cooperman et al. (US 6,907,447), hereinafter Cooperman

Regarding claim 2, modified Laller teaches the method of claim 1 as described above.  However, Laller does not explicitly teach of the notification being associated with the currently executing application.  Cooperman teaches the following:
determining that the notification is not to be presented in the application window based on a determination that the notification data is unassociated with the application or based on a determination that the notification data is associated with the application and the application window is in a background of the display.  As Cooperman shows in Fig. 5, the message may be determined to be associated with a non-visible window 502 (unassociated with currently visible window).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the presentation/nonpresentation of notifications of Laller with the notification being associated with the currently executing application of Cooperman.  One of ordinary skill would have been motivated to have made such modification because such association would benefit a user of Cooperman in providing 
Steeves further suggests the capability of this limitation in paragraph [0053].

Regarding claim 8, modified Laller teaches the method of claim 7 as described above.  However, Laller does not explicitly teach of the notification being presented in a second state.  Cooperman teaches the following:
receiving a user interaction with the notification.  As Cooperman teaches in column 11, lines 55-57, “a user may select the contents of the notification window”; and  
presenting, based on the user interaction, the notification in a second state in the pop-up window while the presentation of the content continues, wherein the second state indicates a description of the notification from the notification data and a selectable action.  As Cooperman shows in Fig. 11, the notification is presented in a second state (in a conversation window) which is interpreted as indicating a description of the notification with the entire conversation and a selectable action of sending a new message.  An application window 76 continues to be presented through the notification process.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the presentation of notifications of Laller with the second state of Cooperman.  One of ordinary skill would have been motivated to have made such modification because Laller suggests the presentation of additional information relating to a notification in response to user input in paragraph [0138].

Regarding claim 9, modified Laller teaches the method of claim 1 as described above.  However, Laller does not explicitly teach of an update in the notificaiton.  Cooperman teaches the following:
receiving an update to at least one of the description or the selectable action; and presenting, while the presentation of the content and the presentation of the notification in the second state continue, the update in the notification.  As may be seen in Fig. 11 of Cooperman, a user may enter a message in the conversation/notification window 74, select send, and update the conversation window, while content window 76 persists.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the presentation of notifications of Laller with the second state update of Cooperman.  One of ordinary skill would have been motivated to have made such modification because Laller suggests the use of editing replies to notifications as may be seen in Fig. 6A, where a user may “view” or “reply” to a notification of an SMS.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laller in view of Steeves in view of Chen in view of Rylskiy as applied to claim 1, and further in view of Bostick et al. (US 9,462,570), hereinafter Bostick, in view of Kunjithapatham et al.(US 2014/0057606), hereinafter Kunjithapatham.

Regarding claim 4, modified Laller teaches the method of claim 1 as described above.  However, Laller does not explicitly teach of second notification data associated 
receiving, by the device, second notification data associated with a second application.  As Bostick teaches in column 11, lines 38-48, different applications may generate notifications;  
determining, by the device, that the set of notification settings restricts, based on at least one of the second application or a notification type, a presentation of a second notification that is of the notification type and that includes the second notification data.  As Bostick teaches in column 11, line 64 – column 12, line 9, a notification type is analyzed to determine if the notification is authorized to be sent to a first device (notification settings restrict);  
sending, by the device, the second notification data to a queue based on the presentation of the second notification being restricted.  As Bostick further teaches in column 11, line 64 – column 12, line 9, if the settings restrict the sending of a notification to a first device, the notification is blocked and pushed to a second device; and  
sending the second notification data from the device to a second device based on the second notification data being queued.  As Bostick further teaches in column 11, line 64 – column 12, line 9, if the settings restrict the sending of a notification to a first device, the notification is blocked and pushed to a second device.  This is interpreted as encompassing applicant’s limitation as the second notification would be displayed on the second device and thus “queued”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the notification method of Laller with the second 
While Bostick teaches of forwarding notifications to different devices based upon notifications being blocked by other devices, Bostick does not explicitly teach of the devices themselves performing the forwarding.  In a similar field of endeavor, Kunjithapatham teaches of managing notifications from a plurality of sources (see abstract).  Kunjithapatham further shows in Fig. 1 that a notifications may be forwarded from a first device 150 to a second device 110 based on the notifications meeting certain criteria.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modification the notification pushing of Laller in view of Bostick with the device to device pushing of Kunjithapatham.  One of ordinary skill would have been motivated to have made such further modification because Kunjithapatham shows device to device to be an alternative to service to device (see Fig. 2) similar to that taught by Bostick.  Furthermore, as Kunjithapatham teaches in paragraph [0004], such device to device forwarding would benefit a user of the modified system in providing greater control over what device notifications are delivered to.  
Claims 5, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laller in view of Steeves in view of Chen in view of Rylskiy as applied to claims 1 and 11, and further in view of Huang et al. (US 2017/0257757), hereinafter Huang.

Regarding claim 5, modified Laller teaches the method of claim 1 as described above.  However, Laller does not explicitly teach of a second operational mode where a set of notifications that were not presented, are presented.  Huang teaches the following:
determining that the operational mode changed to a second operational mode of the operational modes.  As may be seen in Huang’s Fig. 2C, an operational mode change is signified;  
determining a set of notifications that were received and not presented while the device was in the operational mode.  As may be seen in Huang’s Fig. 2C, while operating under a second token, a second notification message is blocked from delivery; and  
presenting at least a subset of the notifications based at least in part on the device being the second operational mode.  As may be further seen in Huang’s Fig. 2C, upon the operation mode switch, the second notification, which was blocked, is displayed.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the notification method of Laller with the presentation of blocked notifications of Huang.  One of ordinary skill would have been motivated to have made such modification because as Huang teaches in paragraph 

Regarding claim 6, modified Laller teaches the method of claim 1 as described above.  However, Laller does not explicitly teach of a second operational mode where a notification is restricted based upon second notification settings.  Huang teaches the following:
receiving second notification data.  As Huang shows in Fig. 2C, a second notification is received;  
determining that the operational mode changed to a second operational mode of the operational modes.  As Huang shows in Fig. 2B, an operation mode switches to where a second token is enabled;  
determining a second set of notification settings associated with the second operational mode. As Huang teaches in paragraph [0007], the token describes a terminal’s mode and which notification messages may be pushed (notification settings);  
determining that the second set restricts a presentation of a second notification that includes the second notification data.  As may be further seen in Huang’s Fig. 2C, based upon the second token, the second notification is held at the push server;  
sending the second notification data to a queue based on the presentation of the second notification being restricted.  As may be further seen in Huang’s Fig. 2C,, the second notification is restricted until another operation mode switch, and thus “queued”.


Regarding claim 12, modified Laller teaches the system of claim 11 as described above.  However, Laller does not explicitly teach of second notification data associated with a second application which is restricted and sent to a list.  Huang teaches the following:
the execution of the computer-readable instructions further configures the computer system to:
receive second notification data.  As Huang shows in Fig. 2C, a second notification is received;
determine that the set of notification settings restricts a presentation of a second notification that includes the second notification data.  As may be further seen in Huang’s Fig. 2C, based upon the second token, the second notification is held at the push server;
send the second notification to a notification list based on the presentation of the second notification being restricted.  As may be further seen in Huang’s Fig. 2C, based upon the second token, the second notification is held at the push server.  This is 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the notification method of Laller with the presentation of blocked notifications of Huang.  One of ordinary skill would have been motivated to have made such modification because as Huang teaches in paragraph [0003], such selective presentation of notifications benefits a user in preserving privacy based upon a device’s current use.

 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laller in view of Steeves in view of Chen in view of Rylskiy in view of Cooperman as applied to claims 1 and 7-9, and further in view of Kuwahara et al. (US 2007/0218884), hereinafter Kuwahara.

Regarding claim 10, modified Laller teaches the method of claim 9 as described above.  However, Laller does not explicitly teach of determining user attention and application context.  Kuwahara teaches the following:
In response to receiving the notification data:
determining a user context of the user, the user context indicating a level of attention of the user to the content, and determining an application context of the application, the application context indicating a level of user interaction with the application.  As Kuwahara shows in the flow chart of Fig. 5, a key input is determined by the user which is interpreted as encompassing both a level of attention of the user and a level of user interaction; and  
determining a change to at least one of the user context or the application context.  As Kuwahara further shows in Fig. 5, in the loop beginning at step S4, the key input state is continually monitored until it falls below a threshold and an enlarged notification may be presented.[AltContent: rect]
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the notification method of Laller with the key input monitoring of Kuwahara.  One of ordinary skill would have been motivated to have made such modification because as Kuwahara teaches in paragraph [0012], such monitoring benefits a user in optimizing the display of notifications based upon a current application use state.  
Claims 13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laller in view of Steeves in view of Chen in view of Rylskiy in view of Huang as applied to claims 11 and 12, and further in view of Takenouchi (US 2015/0317104).[AltContent: rect]

Regarding claim 13, modified Laller teaches the system of claim 12 as described above.  However, Laller does not explicitly teach of replacing notification.  Takenouchi teaches the following:
the second notification is associated with a set of parameters that include at least one of a source application, a destination application, a notification type, or a notification subject.  As Takenouchi teaches in paragraph [0111], different notifications may be of a same type, “printing completion” in the given example, and 
wherein the execution of the computer-readable instructions further configures the computer system to update the second notification in the notification list to a third notification by at least:  
replacing the second notification with the third notification based on a match between the set of parameters associated with the second notification and a set of parameters associated with the third notification.  As Takenouchi further teaches in paragraph [0111], notifications of a same type are combined;
associating the third notification with a timestamp based on the placing of the third notification.  As Takenouchi shows in Fig. 14, a new notification is presented with a timestamp of the latest notification.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the notification method of Laller with the notification combining method of Takenouchi.  One of ordinary skill would have been motivated to have made such modification because as Takenouchi teaches in paragraph [0110], such notification combination benefits a user in preventing repetitive notification of a same message.

Regarding claim 16, modified Laller teaches the system of claim 12 as described above.  However, Laller does not explicitly teach of grouping notifications.  Takenouchi teaches the following:
the execution of the computer-readable instructions further configures the computer system to:  group the second notification with a third notification in the notification list based on the second notification and the third notification being associated with a same notification type.  As Takenouchi further teaches in paragraph [0111], notifications of a same type are combined; and 
present the notification list including, wherein the second notification and the third notification are shown in the notification list as being grouped together.  As Takenouchi shows in Fig. 14, a new notification is presented with a timestamp of the latest notification.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the notification method of Laller with the notification combining method of Takenouchi.  One of ordinary skill would have been motivated to have made such modification because as Takenouchi teaches in paragraph [0110], such notification combination benefits a user in preventing repetitive notification of a same message.

Regarding claim 17, modified Laller teaches the system of claim 12 as described above.  However, Laller does not explicitly teach of grouping notifications and listing by a time stamp.  Takenouchi teaches the following:
the second notification is associated with a time stamp, (see Fig. 13), wherein the execution of the computer-readable instructions further configures the computer system to:  
modify notification content of the second notification in the notification list to a third notification without modifying the time stamp.  As Takenouchi further teaches in paragraph [0111], notifications of a same type are combined; and 
present the notification list including notifications that are arranged based on time stamps corresponding to the notifications.  As Takenouchi shows in Fig. 14, notifications are listed based upon time stamps corresponding to the notifications.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the notification method of Laller with the notification combining method of Takenouchi.  One of ordinary skill would have been motivated to have made such modification because as Takenouchi teaches in paragraph [0110], such notification combination benefits a user in preventing repetitive notification of a same message.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laller in view of Steeves in view of Chen in view of Huang in view of Rylskiy in view of Takenouchi as applied to claims 11-13, and further in view of Lejeune et al. (US 2009/0222748), hereinafter Lejeune.

Regarding claim 14, modified Laller teaches the system of claim 13 as described above.  However, Laller does not explicitly teach of a notification counter.  Lejeune teaches the following:
updating the second notification further comprises:  incrementing a counter associated with the second notification and the third notification, the counter being presentable in the third notification.  As Lejeune teaches in paragraph [0084], notifications of a similar type may be presented as an icon with a counter which is increased as new notifications arrive.


Regarding claim 15, modified Laller teaches the system of claim 14 as described above.  However, Laller does not explicitly teach of a chronological notification list with counters.  Lejeune teaches the following:
the execution of the computer-readable 2 instructions further configures the computer system to:  present the notification list including notifications that are arranged based on time stamps corresponding to the notifications, wherein the third notification is presented and shows the counter.  As Lejeune teaches in paragraph [0061], and corresponding Fig. 5A, contact icons may be displayed only for those contacts with pending messages (notifications with counters).  Lejeune further suggests the use of chronological order in paragraph [0090].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have ordered the contact icons of Fig. 5A of Lejuene to be shown in chronological order.  One of ordinary skill would have been motivated to have made such modification because as Lejuene teaches in paragraph [0090], such chronological ordering may benefit the user in drawing attention to a most recent event.
.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laller in view of Steeves in view of Chen in view of Rylskiy as applied to claim 18, and further in view of Yoon et al. (US 10,431,004), hereinafter Yoon.

Regarding claim 20, modified Laller teaches the medium of claim 18 as described above.  However, Laller does not explicitly teach of the operational mode being a virtual reality mode.  Yoon teaches the following:
the device comprises a video game console, and wherein the operational mode comprises at least one of a gaming mode, a content on demand mode, a content broadcast mode, or a virtual reality mode.  As Yoon teaches in the abstract, a virtual reality mode may determine if a notification should be presented.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the notification method of Laller with the virtual reality mode of Yoon.  One of ordinary skill would have been motivated to have made such modification because as Yoon teaches in column 2, lines 9-19, such virtual reality .

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laller in view of Steeves in view of Chen in view of Rylskiy as applied to claim 1, and further in view of Horvitz (US 2002/0087649).

Regarding claim 25, modified Laller teaches the method of claim 1 as described above.  However, Laller does not explicitly teach of a machine learning algorithm.  In a similar field of endeavor, Horvitz teaches of managing notifications based on context (see abstract).  Horvitz further teaches the following:
the set of notification settings are defined by a machine learning algorithm. Page 9 of 15  As Horvitz teaches in paragraph [0106], user behavior is observed and utilized by the system to learn patterns in determining settings for when to deliver different notifications.  Factors observed may be based on application, time of day, expected user location, etc.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the notification method of Laller with the learning method of Horvitz.  One of ordinary skill would have been motivated to have made such modification because as Horvitz teaches in paragraph [0006], such automatic machine learning and adaptation would benefit a user of Laller in allowing the system to adapt to a user’s preferences and not require the user to manually peruse and check at least a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




				                                                                                                                                                 						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175